Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

This Settlement Agreement and Mutual General Release (this “Agreement’)
is entered into as this June 23, 2021, by and between CHRISTOPHER BANGS
(“BANGS”), having an address at 613 Gateway Avenue, Valley Cottage, New York
10989 and QUEEN ELIZABETH REALTY CORP. (“QERC”), a New York corporation,
having a business address at 133--38 Sanford Avenue, Suite PHB, Flushing, New York
11355 For the purposes of this Agreement, QERC and BANGS are referred to
individually as a “Party” and collectively as “the Parties.”

RECITALS

WHEREAS, on January 11th, 2021, QERC commenced a Civil action against
BANGS, at the Supreme Court of the State of New York, County of New York, entitied
QUEEN ELIZABETH REALTY CORP. -vs.- ROCKLAND ABSTRACT CORP.,
FIDELITY NATIONAL TITLE INSURANCE COMPANY, and CHRISTOPHER BANGS,
with Index No. 650162//24 (the “Action’), asserting claims, inter alia, for conversion,
breach of fiduciary duty, and declaratory relief related to a dispute concerning BANGS’
activity as a principal of ROCKLAND ABSTRACT CORP., the title company in a

mortgage transaction in which QERC borrowed $19,850,000.00 from Bank of America
(“BoA”); and

WHEREAS, QERC alleges within the Action, infer alia, that BANGS engaged in
conduct that resulted in failure to pay Certain real estate taxes owed by QERC to The
City of New York: and

WHEREAS, BANGS has yet to file an Answer and instead has relied on
extensions of time granted by QERC; and

WHEREAS, QERC filed a bankruptcy petition under Case No. 8:20-bk-73327
(the “Bankruptcy Action”) on November 3, 2020, in the United States Bankruptcy

Court for the Eastern District of New York pursuant to Chapter 11 of the United States
Bankruptcy Code: and

WHEREAS, this Settlement Agreement is subject to the entry of an Order of the
United States Bankruptcy Court for the Eastern District of New York, pursuant to Rule
9019 of the Federal Rules of Bankruptcy Procedure, and unless and until and unless

such an Order of Approval is entered, the Settlement Agreement shal! not not effective;
and
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

WHEREAS BANGS has transferred the Sum of FIVE HUNDRED SIXTY

THOUSAND ($560,000.00) DOLLARS to the escrow account of The Law Offices of:

Hayes Young, PA., in anticipation of the execution of the Agreement and ultimate

approval by the United States Bankruptcy Court for the Eastern District of New York;
and

WHEREAS, the Parties hereto, seeking to resolve all their differences amicably
and to avoid the expense and uncertainties of further litigation and trial, wish to fully and

finally resolve all claims that were, may have been, or could have been raised by either
Party in this Action;

NOW, THEREFORE, in consideration of the promises, terms and provisions
hereof, and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

AGREEMENT

1. NOTICE OF DISCONTINUANCE

Subsequent to the execution of this Agreement, and upon approval of the same
by the United States Bankruptcy Court for the Eastern District of New York, QERC or its
counsel shall execute and forward to BANGS a Notice of Discontinuance of the entire
Action. BANGS is thereafter authorized to file or e-file the Notice of Discontinuance with
prejudice based on the transfer recited in Section 2 hereof.

2. PAYMENT, TAXES & ATTORNEYS’ FEES

2.1 Subject to the terms hereof, BANGS. has transferred the total sum of Five
Hundred and Sixty Thousand US Dollars and No Cents (US $560,000.00) ([the
"Settlement Payment") in consideration of QERC’s execution of this Agreemeni. The
Settlement Payment, which is presently being held in escrow by QERC'’s attorney, shall
be released to QERC upon the above-referenced Court approval.

2.2 All Parties shall each be responsible for payment of their own attorney's fees
and other legal costs and expenses, and no Party has made any representations as to
payment of such fees on behalf of another Party.
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

3. RELEASES

3.1 As used herein, the following terms shail have the following
meanings:

“QERC” means Queen Elizabeth Realty Corp., which owns and
operates a certain commercial condominium property in New York,
located at 68-80 Elizabeth Street, New York, New York 10013 and any
direct or indirect predecessor in interest to QERC and any direct or
indirect successor or assign of QERC. The term “QERC entity” means
any one of the foregoing and any businesses conducted by, or assets
QERC owned by any such entity, together with any successors and/or
assigns thereof. “QERC entities” refers, collectively, to all of the
foregoing entities and any business conducted by, or assets owned by
any of the foregoing entities, together with any successors and/or
assigns of any of the foregoing.

“QERC Principal” means Myint J. Kyaw a/k/a Jeffrey Wu.

3.2 Release by BANGS. BANGS on his own behalf, his predecessors,
successors assigns, heirs executors, administrators, attorneys,
representatives, agents, escrow agents and successors and assigns, and all
persona or entities acting by, through, tinder, or in concert with BANGS, and
each of them (each, a “BANGS Releasing Party” and collectively, the
BANGS Releasing Parties, hereby RELEASES and DISCHARGES each and

all of the following (each, a QERC Releasee,” and collectively, the QERC
Releasees):

a. QERC each other QERC entity and the QERC Principals,
together with QERC’s predecessors, successors, assigns,
heroes and executors, administrators, presprestentiaves,
agents, escrow agents, attorneys and all persona acting by,
through, under or in concert with QERC and/or any QERC entity
and/or any QERC Principal, and all of their respective past,
present and future officers, directors, member, ananagers,
principals, employees, heirs, executors, administrators,
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

attorneys, representatives, agents, escrow agents, successors,
assigns, and all person acting by, through, under or in concert
with them and each of them, FROM ALL actions, causes of
action, sut¥is, losses, liabilities, rights, andebts, dues, penalties,
fees, wages, medical costs, pain and suffering, mental anguish,
emotional distress, sums of money, accounts, reckonings,
obligations, costs, losses, expenses (including attorneys’ fees
and costs actually incurred), liens, bonds, bills, specialties,
covenanis, contracts, controversies, agreements, promises,
variances, trespasses, damages (including any special or
punitive damages, bad faith damages, reliance damages,
liquidated damages, and damages for humiliation and
embarrassment), judgments, extents, executions, charges,
complaints, claims (including, without limitation, any claim under
any federal, state, or local law, rule, or regulation or any claim of
fraud), grievances, counterclaims and demands, of every kind
and nature whatsoever, which BANGS or any BANGS
Releasing Party now has, or may ever have had, or hereafter
can, shall, or may have against QERC or QERC Releasee,
whether actual or contingent, now known or unknown, foreseen
or unforeseen, matured or unmatured, suspected or
unsuspected, in law, or equity, whether or not apparent or yet to
be discovered, or which may hereafter develop, for, upon, or by
reason of any matter, cause, act or omission, event, transaction,
occurrence, or thing whatsoever from the beginning of time
through the date of this Agreement. including without limitation,
any and/or all of the following matters: (i) any matter or thing at
issue in the Action and any Existing Agreement of any kind
whatsoever between or among BANGS and/or any BANGS
Releasing Party, on the one hand, and QERC and/or any QERC
Releasee, on the other hand; (ii) any claims under any federal,
State, or local law, rule or regulation (whether civil or criminal),
and neither Party will bring or press any “charges” against the
other Party; (iii) any claim relating to any tort or other common
law, equitable, or statutory action (including, without limitation,
conversion, defamation, slander, assault, battery, intentional or
negligent infliction of emotional distress, trespass, ouster,
nuisance, or negligence); (iv) any claim of any party for
compensation or amounts owed, inciuding, but not limited to,
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

with respect to any QERC Other Property; and (v) any claim or
remedy at law or in equity, in each case, available to BANGS
and/or any BANGS Releasing Party as against QERC and/or
any QERC entity and/or any QERC Principal; provided that the
foregoing releases shail exclude any obligations set forth in this
Agreement and nothing in this Section 3.2 shall preclude or limit
the rights of BANGS to enforce the covenants of QERC
contained herein.

3.3 Release by QERC.. QERC, on its own behalf, its predecessors, successors,
assigns, heirs, executors, administrators, attorneys, representatives, agents, escrow
agents and successors and assigns, and all persons or entities acting by, through,
under, or in concert with QERC or any QERC Entity (each, a “QERC’ and, collectively,
the “QERC Releasing Parties”; and, together with the BANGS Releasing Parties,
collectively, the “Releasing Parties”), hereby RELEASES AND DISCHARGES each
and all of the following (each, a “BANGS Releasee”, and collectively, the “BANGS
Releasees”; and, together with the QERC Releasees, collectively, the “Releasees’):

BANGS, together with BANGS’s predecessors, successors, assigns, heirs,
executors, administrators, representatives, agents, escrow agents, attorneys, and
successors and assigns, and all persons acting by, through, under, or in concert with
them, and their respective past, present and future officers, directors, members,
managers, principals, employees, heirs, executors, administrators, attorneys,
representatives, agents, escrow agents, successors, assigns, and all persons acting by,
through, under, or in concert with them, and each of them, FROM ALL actions, causes
of action, suits, losses, liabilities, rights, debts, dues, penalties, fees, wages, medical
costs, pain and suffering, mental anguish, emotional distress, sums of money, accounts,
reckonings, obligations, costs, losses, expenses (including attorneys’ fees and costs
actually incurred), liens, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages (including any special or
punitive damages, bad faith damages, reliance damages, liquidated damages, and
damages for humiliation and embarrassment), judgments, extents, executions, charges,
complaints, claims (including, without limitation, any claim under any federal, state, or
local law, rule, or regulation or any claim of fraud), grievances, counterclaims and
demands, of every kind and nature whatsoever, which QERC or any QERC Releasing
Party now has, or may ever have had, or hereafter can, shall, or may have against
BANGS or any BANGS Releasee, whether actual or contingent, now known or
unknown, foreseen or unforeseen, matured or unmatured, suspected or unsuspected,
in law, or equity, whether or not apparent or yet to be discovered, or which may
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

hereafter develop, for, upon, or by reason of any matter, cause, act or omission, event,
transaction, occurrence, or thing whatsoever from the beginning of time through the
date of this Agreement. including without limitation, any and/or all of the following
matters: (i) any matter or thing at issue in the Action and any Existing Agreement of any
kind whatsoever between or among BANGS and/or any BANGS Releasing Party, on
the one hand, and BANGS and/or any BANGS Releasee, on the other hand; (ii) any
claims under any federal, state, or local law, rule or regulation (whether civil or criminal),
and neither Party will bring or press any “charges” against the other Party; (iii) any claim
relating to any tort or other common law, equitable, or statutory action (including, without
limitation, conversion, defamation, slander, assault, battery, intentional or negligent
infliction of emotional distress, trespass, ouster, nuisance, or negligence); (iv) any claim
of any party for compensation or amounts owed: and (v) any claim remedy at law or in
equity, in each case, available to QERC and/or any QERC Releasing Party as against
BANGS and/or any BANGS Releasee; provided that the foregoing releases shall

exclude any obligations set forth in this Agreement and nothing in this Section 3.3 shall

preclude or limit the rights of QERC to enforce the covenants of BANGS contained
herein.

3.4 Further Assurances as to the General Mutual Releases. Without limiting
the generality of Sections 3.2 and 3.3 above, each of BANGS and QERC, respectively,
as to himself or itself and as to each of their respective Releasing Parties, agrees:

(a) Neither Party or his respective Releasing Parties has filed with any
governmental agency or court any type of action or report against the other Party hereto
or such other Party's Releasees, other than the filings in the Action (which is being
withdrawn with the e-filing a Stipulation of Discontinuance and with prejudice
subsequent to the Settlement Payment), nor does such Party or his respective
Releasing Parties currently know of any existing act or omission by the other Party or
such Party's Releasees that may constitute a claim or liability excluded from this
Agreement.

(b) Each Party understands that he may later discover claims or facts that
may be different from, or in addition to, those that he or any of the other Releasing
Parties, the other Party, or any other person or entity now knows or believes to exist,
and which, if known at the time of signing this Agreement, may have materially affected
this Agreement and such Party's decision to enter into it and grant the releases
contained herein. Nevertheless, each Party intends to fully, finally and forever settle and
release ail claims that now exist, may exist, or previously existed, as set out in the
releases contained above herein, whether known or unknown, foreseen or unforeseen,
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

or suspected or unsuspected, and the releases given herein are and will remain in effect
as complete releases, notwithstanding the discovery or existence of such additional or
different facts. Each Party hereby waives any right or claim that might arise as a result
of such different or additional claims or facts,

(c) Each party warrants and represents that it has not soid, transferred,
assigned or otherwise disposed of its interest in any of the claims which are released
under this Agreement.

4, ACKNOWLEDGMENT OF SETTLEMENT

The Parties acknowledge that (a) the consideration set forth in this Agreement is
in full settlement of all claims or losses of whatsoever kind or character that they have,
or may ever have had, against the other Party, to the extent set forth in Section 3 above,
and (b) by signing this Agreement, and accepting the consideration provided herein or
in the Agreement and the benefits of it, they are giving up forever any right to seek
further monetary or other relief from the other Party for any acts or omissions as
described above.

5. RELEASE IS LEGALLY BINDING

The Parties intend the releases set forth in Sections 3.1, 3.2 and 3.3 of this
Agreement to be (and, as of the date of this Agreement are) legally binding upon and
shall inure to the benefit of BANGS, each BANGS Releasee, QERC and each QERC
Releasee and their respective successors, assigns, executors, administrators, heirs,
and estates. Moreover, the persons and entities referred to in the definition of
Releasees, but not a signatory to this Agreement are express third-party beneficiaries of
Sections 3.1, 3.2 or 3.3 hereof (as applicable) and the releases granted therein, and
entitled to rely on such Sections (but no other provisions hereof) and have the right to
enforce such releases directly. Neither BANGS nor QERC shall assign their respective
releases in said Sections 3.2 or 3.3 (as applicable) or any right hereunder without the
express prior written consent of the other {which consent may be withheld in the sole
and absolute discretion of such non-assigning party).
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

6. POSSIBLE INVALIDITY

Should any term or provision of this Agreement (or the application of any such
term or provision to any person or circumstance) to any extent be declared or be
determined by any court to be unenforceable, illegal or invalid, the validity of the -
remaining parts, terms, or provisions shall not be affected thereby and said
unenforceable, illegal or invalid part, term, or provision shall be deemed not to be a part
of this Agreement, and each term and provision of this Agreement shail be valid and be
enforced to the fullest extent permitted by law.

7. GOVERNING LAW; DISPUTES

7.1 This Agreement and all related documents, and all matters arising out of or
relating to this Agreement, whether sounding in contract, tort, or statute are governed
by, and construed and enforced in accordance with, the laws of the State of New York,
without regard to its rules regarding conflicts of law.

7.2 |n the event of a dispute as to the interpretation, application or violation of this
Agreement, including any breach of this Agreement, it is understood and agreed by the
Parties that such disputes shall only be resolved before the New York State Supreme
Court, County of New York, or the United States Bankruptcy Court for the Eastern
District of New York, and the Parties submit to the jurisdiction of such court.

8. MODIFICATION OR TERMINATION

This Agreement and its provisions shall not be amended, modified, waived or
terminated, or be deemed to have been amended, modified, waived or terminated,
unless such amendment, modification, waiver or termination is contained in a writing,

duly subscribed by both BANGS and QERC acknowledged with the same formality as
this Agreement.

9. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement and understanding of the
Parties and supersedes all prior negotiations and/or agreements (including all
Existing Agreements which are being terminated pursuant hereto), proposed or
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

otherwise, written or oral, concerning the subject matter hereof. There are no
other (written or oral) agreements (express or implied) of any kind whatsoever
between BANGS, on the one hand, and QERC and/or any QERC Entity and/or
any QERC Principal, on the other hand, with respect to any matter whatsoever |
other than this Agreement.

10. RELIANCE ON OWN COUNSEL

In entering into this Agreement, BANGS, QERC and their respective Releasing
Parties acknowledge that they have ample opportunity to seek jiegal counsel of their
own choosing and have done so, to the extent each party has deemed appropriate, and
that the terms of this Agreement (and, in particular the respective releases given by
each Party in Sections 3.2 and 3.3 (respectively) are fully understood and voluntarily
accepted by them, and that, other than the consideration set forth herein, no promises
or representations of any kind have been made to them by the other Party. BANGS,
QERC and each of their respective Releasing Parties represent and acknowledge to
each other that in executing this Agreement they did not rely, and have not relied, upon
any representation or statement, whether orai or written, made by the other Party or

such Party's Releasee with regard to the subject matter, basis, or effect of this
Agreement or otherwise.

11. COVENANT NOT TO SUE

Each Party agrees and covenants not to sue, commence, voluntarily aid in any
way, prosecute or cause to be commenced or prosecuted, or voluntarily participate in
any administrative proceeding, suit, claim, or action, at law or in equity, that might now
or ever be asserted in any jurisdiction against the other Party arising out of or pertaining
to any claim released in this Agreement or any claim arising under any Existing
Agreement which is being terminated pursuant to the terms hereof.

12. NOTICE PROVISION

All notices that are required under this Agreement shall be given in writing to the
Parties by either (i) personal delivery; (ii} Registered or Certified Mail, in each case,
return receipt request and postage prepaid U.S.: or (ili) nationally recognized overnight
courier, signature required, with all fees prepaid, to the following addresses:
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

If to BANGS:

Mr. Christopher Bangs
613 Gateway Avenue
Valley Cottage, NY 10989

lf to QERC:

QUEEN ELIZABETH REALTY CORP.
133-38 Sanford Avenue, Suite PHB
Flushing, New York 11355

- with a copy to:

The Law Offices of Hayes Young, P.A.
233 Broadway, Suite 2707

New York NY 10279

Attn: Hayes Young, Esq.

Another address may be designated by any Party in a notice pursuant to this
Section. All notices shall be deemed complete upon receipt by the receiving party of the
first copy of the notice as indicated by the date on the signed receipt, or, if (a) a party
rejects or otherwise refuses to accept the notice, or (b) if the notice cannot be delivered
because of a change in address for which no notice was given, then upon the rejection,
refusal or inability to deliver the notice.

13. EFFECTIVENESS

This Agreement shall become effective immediately following its execution by all
Parties and delivery of the Settlement Payment. This Agreement may be executed in
counterparts, including by facsimile, with the same effect as if all the Parties have

signed the same document. All counterparts shall be construed together and shall
constitute a single Agreement.

14. MISCELLANEOUS

(a) The headings within this Agreement are purely for convenience and
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

are not to be used as an aid in interpretation.
(b) This Agreement shall not be construed more strictly against one Party
than the other merely by virtue of which Party or Party's counsel prepared the first or

any subsequent draft of this Agreement.

(c} No oral statement or written matter concerning this Agreement or any
of its provisions shall have any force or effect.

(d) Neither party will make any application in or to any caurt or tribunal
inconsistent with the provisions of this Agreement.

READ THE FOREGOING DOCUMENT CAREFULLY.

IT INCLUBES A RELEASE OF CLAIMS.

IN WITNESS WHEREOF, and intending fo be legally bound, each of BANGS and
QERC has caused this Agreement to be executed as of ihe date(s) set forth below.

 

Christopher Bangs

Dated: June =, 20214

QUEEN ELIZABETH REALTY CORP,

oy LM
eo

Name: Myint J. Kyiaw, a/k/a Jeffrey Wu

Title; President

Dated: June 3), 2021

 
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

STATE OF NEW YORK)...
COUNTY OF ROCKLAND )

On the day of June, 2021, before me, the undersigned, personally
appeared CHRISTOPHER BANGS, personally known to me or proved fo mé on the
basis of salisfaclory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me thal he executed the same in his capacity,
and that by his signature on the instrument, the individual, or the person upon behalf of
whom the individual acted. executed the instrument.

 

Notary Public

STATE OF NEW YORK). g¢-

COUNTY OF QUEENS }
re | |
On the 2h day of June, 2021, before me, the undersigned, personally

 

appeared [iger fh nd of QUEEN ELIZABETH REALTY CORP.

personally known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged fo me

that he executed the same in his capacity, and that by his signature on the instrument,

the individual, or the person upon behaif of whom the individual acted, executed the
instrument. . ae

ate a ee

 

rye
Notary Publi 7

 

WAT YING LAM

  

No. O1LAG106789
® Quaillled In Queens County
Commission Expltes March 15, 20

 

? Notary Public, State of New York

almren.,
nae es

 

 

 

 
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

are not to be used as an aid in interpretation.

(bo) This Agreement shall not be construed more strictly against one Party
than the other merely by virtue of which Party or Party’s counsel prepared the first or
any subsequent draft of this Agreement.

. (c) No oral statement or written matter concerning this Agreement or any
of its provisions shall have any force or effect.

(d) Neither party will make any application in or to any court or tribunal
inconsistent with the provisions of this Agreement. se
READ THE FOREGOING DOCUMENT CAREFULLY.

(
IT INCLUDES A RELEASE OF CLAIMS.

IN WITNESS WHEREOF, and intending to be legally bound, each of BANGS and
QERC has caused this Agreement to be executed as of the date(s) set forth below.

Christopher Bangs

Dated: June 23, 2021
QUEEN ELIZABETH REALTY CORP.

By:

 

 

Name: Myint J..Kyiaw, a/k/a Jeffrey Wu

Title: President

Dated: June , 2021
Case o-20-/5001-reg VOC 150-4 FuedOsecziczi Entered Ov/ec/el Loioi:Qe

STATE OF NEW YORK). .,..
COUNTY OF ROCKLAND )

On the 23 day of June, 2021, before me, the undersigned, personally

within instrument and acknowledged to me that he executed the same in his capacity,
and that by his signature on the instrument, the individual, or the person upon behalf of
whom the. individual acted, executed the instrument.

Unerea Ee Clee,

Notary Public

 

 

    

" VEBONIGA E. CUCGIA
STATE OF NEW YORK), ... . NOTARY PRB, STA é

COUNTY OF QUEENS )
On the day of June, 2021, before me,.the undersi

appeared of QUEEN ELIZABETH REALTY CORP. personally

known: to me or.praved to me on the basis of satisfactory: evidence to be the individual

whose name is subscribed to the within instrument and acknowledged to me ithat|he

executed the same in his capacity, and that by his signature on the instrument, the

individual, or the person upon behalf of whom the individual acted, executed the
instrument. .

 

\

 

Notary Public

 

 

 

     
  
